Citation Nr: 1722175	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  16-22 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been presented to reopen a previously denied claim of entitlement to service connection for a bilateral hearing loss disability.

2. Whether new and material evidence has been presented to reopen a previously denied claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Ballard Jr., Associate Counsel
 

INTRODUCTION

The appellant is a Veteran who served in the Navy from August 1943 to March 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. A review of the Virtual VA paperless claims processing system reveals additional VA treatment records that have also been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the claim file, the Board finds that the claim must be remanded for compliance with due process.  

The RO in Cleveland, Ohio (the Tiger Team) denied the Veteran's claim for service connection for a bilateral hearing loss disability and recurrent tinnitus on the merits in a September 2007 rating decision. The Veteran did not file a notice of disagreement and no new and material evidence was received within one year. Therefore, the September 2007 rating decision is final. 

In December 2009 the Veteran attempted to reopen his claim for service connection for a bilateral hearing loss disability. In February 2010, VA issued notice to the Veteran explaining that the prior decision was final, and the requirements of new and material evidence to reopen the claim. In a May 2010 rating decision, the RO denied the Veteran's petition to reopen the claim for a bilateral hearing loss disability. The Veteran did not appeal the decision. 

In October 2015 the Veteran attempted to reopen his claims for both bilateral hearing loss disability and tinnitus. The VA did not issue any notice to the Veteran regarding this new request to reopen. In January 2016, the RO denied the Veteran's petition to reopen the claims for a bilateral hearing loss disability and recurrent tinnitus. The Veteran appealed this decision and the issues are now before the Board for appellate proceedings.

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016). In March 2006, the United States Court of Appeals for Veterans Claims (Court) held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented. Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006). Failure to notify the claimant of the need to submit "new" evidence will generally be prejudicial because it would defeat the fundamental purpose of the notice by failing to inform the claimant of critical information on an essential requirement needed to reopen the claim. Id. Failure to provide notice of what constitutes "material" evidence will generally be the type of error that has the natural effect of producing prejudice because it would constitute a failure to provide a claimant notice of a key element of what it takes to substantiate a claim to reopen. Without such notice, a claimant effectively would be deprived of an opportunity to participate in the adjudication process because he would not know what evidence was needed to reopen his claim. Id. 

In this case, the Board finds that VCAA notice, specifically notice of the unique character of the evidence that must be presented to reopen the claims for service connection for a bilateral hearing loss disability and tinnitus, should be provided to  the Veteran. In this regard, the Board finds that, while in most circumstances the failure to provide adequate VCAA notice would be considered harmless, under the specific facts of this case the failure to provide notice cannot be construed harmless as the Veteran did not submit any evidence with his request to reopen the claims. Therefore, the Board cannot find that the Veteran was aware of the evidence which could substantiate his request to reopen based on the evidence submitted or arguments made.  As the Board cannot ascertain, based on the record, that the failure to provide VCAA notice was harmless, a remand is necessary to satisfy the VA's duty to notify under the VCAA. Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should send the proper VCAA notice in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and material evidence claim).

2. Following completion of the foregoing development, the AOJ should readjudicate the issues of whether new and material evidence has been presented to reopen the claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus. If the benefits sought remain denied, furnish the Veteran an appropriate supplemental statement of the case, afford him opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




